Citation Nr: 0709990	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for recognition as the helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 




INTRODUCTION

The veteran had active service from March 1943 to January 
1945 and from July 1950 to July 1951.  He died in November 
1978.  The appellant is claiming benefits as the veteran's 
daughter.

The Board of Veterans' Appeals (Board) notes that the 
appellant's claim was originally denied by the RO in 
September 1998; she failed to appeal this denial.  In June 
2001, she attempted to reopen her claim.  In August 2001, she 
was informed that she had to submit new and material evidence 
to reopen her claim; she filed a notice of disagreement with 
the decision that same month.  In July 2002, she was sent a 
statement of the case; however, she failed to perfect the 
appeal by the submission of a timely substantive appeal.

The present appeal arose before the Board from a January 2003 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2006, this case was remanded 
for additional development.  It is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The appellant's claim was originally denied in September 
1998, and a subsequent request to reopen was denied in August 
2001; no timely appeal was filed, and that subsequent 
decision became final.

2.  Since the last final prior denial of status as a helpless 
child, evidence bearing directly and substantially on the 
claim, which is neither cumulative nor redundant, and which 
is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been received.  


CONCLUSION OF LAW

Evidence received since the prior final denial of the 
appellant's claim is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.57, 3.104, 3.156(a), 3.356, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

In a June 2006 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  She was 
told what evidence was needed to substantiate her claim, to 
include what evidence and information VA would obtain in her 
behalf and what information and evidence she could submit.  
She was told to submit any evidence relevant to her claim.

The Board finds that the content of the June 2006 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Subsequently, 
the December 2006 SSOC was issued, which provided the 
appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for VA benefits, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  In the VCAA notice mailed in June 
2006, the appellant was provided with the provisions of the 
Dingess case.

II.  Applicable laws and regulations

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108. 

It should be noted that the regulation pertaining to the 
definition of new and material evidence was amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant case, the appellant filed her claim on 
November 15, 2002; thus, the amended definition of new and 
material evidence will be applied in this case.

Under 38 C.F.R. § 3.156(a) (2002), "new" evidence mans 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The term "child" of the veteran includes an unmarried 
person who, before reaching the age of 18 years, became 
permanently incapable of self-support.  38 C.F.R. § 3.57(a) 
(2006).

For purposes of determining eligibility for VA benefits as a 
helpless child of a veteran, an individual must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.356(a).  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of the 
parents, and the like.  38 C.F.R. § 3.356(b)(3).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Factual background and analysis

The evidence that was of record prior to the August 2001 RO 
refusal to reopen the claim included evidence that the 
appellant was born on July [redacted], 1946, and reached the age of 
18 in July 1964.  In October 1946 and in March and May 1948, 
the veteran had submitted information concerning his marital 
status on which he noted the birth of the appellant in 1946.  
There was no suggestion on any of these forms that the 
appellant was insane, idiotic, or otherwise permanently 
helpless.  Hospital records from July and October 1976 show 
that the appellant was admitted for complaints of marked 
anxiety, depression, and conflict with her ex-husband.  At 
the time of these hospitalizations, she was 29 years old, and 
it was noted that she had married at the age of 17.  The 
diagnosis was latent-type schizophrenia.  Records developed 
between 1994 and 1997 show that she presented to the 
emergency room after a domestic squabble with her husband.  
She was taking Prozac, Thorazine, and Benzotropine.  She had 
been on psychotropic medications since 1994.  Records from 
1996 to 1998 reflected a diagnosis of carcinoma of the vulva.  
A May 2001 letter from a private physician noted that she was 
disabled and mentally ill.

No evidence has been submitted, since the 2001 denial, which 
tends to demonstrate that the appellant was helpless prior to 
attaining the age of 18.  

After a careful review of the evidence of record, it is found 
that the appellant has not presented evidence that is "new 
and material."  Accordingly, her claim may not be reopened, 
and the August 2001 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
appellant has not submitted any additional evidence since the 
last prior final decision whichtends to show that she had 
been rendered helpless, as defined above, prior to attaining 
the age of 18.  In fact, she has presented no additional 
evidence at all.   Therefore, there is no additional evidence 
that shows her as in a helpless status at the age of 18.  

Because the appellant has not submitted new evidence, she has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen her claim for recognition as 
the helpless child of the veteran.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence cannot be "new 
and material" if it is not new.  See Smith v. West, 12 Vet. 
App. 312 (1999).

ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to recognition of the appellant as the 
veteran's helpless child, the benefit sought on appeal is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


